DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/21 has been entered.
 
Response to Arguments
Applicant’s arguments, see the R.C.E., filed 6/2/21, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chaudhri et al., US 2008/0303922.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 10-12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922.
In regard to claim 1, Mikes US 2014/0375759, discloses a multi-camera control apparatus comprising: 
circuitry (see figure 2, element 156) configured to receive respective camera settings from at least a first image pickup apparatus (see figure 2, element 150) and a second image pickup apparatus (see figure 2, element 152; figure 3, steps 206-209; and para 17-18); 
identify an adjusted camera setting for the first image pickup apparatus to achieve a uniform brightness in a stitched portion of a composite image (see figure 3, steps 213-214 and para 26-27), the composite image including at least a portion of an image captured by the first image pickup apparatus and at least a portion of an image captured by the second image pickup apparatus (see figure 3, steps 218-222 and para 30-31); and 
send the adjusted camera setting to the first image pickup apparatus, which applies the adjusted camera setting when performing an image capture operation (see figure 3, steps 216-218 and para 28-29).
The Mikes reference does not specifically disclose the first imaging apparatus using the adjusted camera setting to capture images.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, to have the first imaging apparatus using the adjusted camera setting to capture images, in order to adjust camera perameters for a higher quality image.
In regard to claim 5, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, discloses the multi-camera control apparatus of claim 1.  The Mikes reference discloses wherein the circuitry is configured to send timing information to inform the first image pickup apparatus and the second image pickup apparatus when to capture respective images that form the composite image (see para 29: sending exposure timing information).
In regard to claim 6, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, discloses the multi-camera control apparatus of claim 1.  The Mikes reference discloses wherein the circuitry is further configured to receive another camera setting from a third image pickup apparatus (see figure 2, element 154) that captures another image that is combined in a second stitched portion of the composite image, the second stitched portion including at least a portion the image from the second image 
In regard to claim 7, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, discloses the multi-camera control apparatus of claim 1.  The Mikes reference discloses wherein the circuity is contained in a body of one of the first image pickup apparatus (mater camera) and the second image pickup apparatus (see para 24-26).
In regard to claim 10, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, discloses the multi-camera control apparatus of claim 1.  The Mikes reference discloses wherein the composite image being one of a panoramic image and a virtual reality image (see para 2).
In regard to claim 11, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, discloses the multi-camera control apparatus of claim 1.  The Mikes reference discloses wherein the circuitry is further configured to calculate a sensitivity set value (image processing parameters such as color temperature) for the first image pickup apparatus and send the set value to the first image pickup apparatus (see para 27).
In regard to claim 12, Mikes US 2014/0375759, discloses a multi-camera control method comprising: 
receiving respective camera settings from at least a first image pickup apparatus and a second image pickup apparatus (see figure 2, element 152; figure 3, steps 206-209; and para 17-18); 
identifying with circuitry an adjusted camera setting for the first image pickup apparatus to achieve a uniform brightness in a stitched portion of a 
sending the adjusted camera setting to the first image pickup apparatus so the first image pickup apparatus applies the adjusted camera setting when performing an image capture operation (see figure 3, steps 216-218 and para 28-29).
The Mikes reference does not specifically disclose the first imaging apparatus using the adjusted camera setting to capture images.
Chaudhri et al., US 2008/0303922, discloses an imaging device with an ambient light sensor that processes ambient light data to determine a first image type based on at least the first ambient light data, to adjust one or more camera parameters based on the first image type to provide a first camera setting and the image is captured based on the setting (see parra 11, 14, and 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, to have the first imaging apparatus using the adjusted camera setting to capture images, in order to adjust camera perameters for a higher quality image.
In regard to claim 16, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, discloses the multi-camera control apparatus of claim 12.  The Mikes reference discloses further comprising: sending timing information to inform the first 
In regard to claim 17, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, discloses the multi-camera control apparatus of claim 12.  The Mikes reference discloses, further comprising: receiving another camera setting from a third image pickup apparatus that captures another image that is combined in a second stitched portion of the composite image, wherein the second stitched portion including at least a portion the image from the second image pickup apparatus and the another image from the third image pickup apparatus (see figure 3, steps 216-218 and para 28-31).
In regard to claim 19, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, discloses the multi-camera control apparatus of claim 12.  The Mikes reference discloses further comprising: calculating a sensitivity set value (image processing parameters such as color temperature) for the first image pickup apparatus and sending the set value to the first image pickup apparatus (see para 27).
In regard to claim 20, Mikes US 2014/0375759, discloses a multi-camera control system comprising: 
a first image pickup apparatus (see figure 2, element 150); 
a second image pickup apparatus (see figure 2, element 152); and 
a controller (see figure 2, element 156) having circuitry configured to 
receive respective camera settings from at least the first image pickup apparatus and the second image pickup apparatus (see figure 3, steps 206-209; and para 17-18), 

send the adjusted camera setting to the first image pickup apparatus, wherein the first image pickup apparatus applies the adjusted camera setting when performing an image capture operation (see figure 3, steps 216-218 and para 28-29).
The Mikes reference does not specifically disclose the first imaging apparatus using the adjusted camera setting to capture images.
Chaudhri et al., US 2008/0303922, discloses an imaging device with an ambient light sensor that processes ambient light data to determine a first image type based on at least the first ambient light data, to adjust one or more camera parameters based on the first image type to provide a first camera setting and the image is captured based on the setting (see parra 11, 14, and 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, to have the first imaging apparatus using the adjusted camera setting to capture images, in order to adjust camera perameters for a higher quality image.


Claims 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, as applied to claims 1 and 12 above, and further in view of Nomura, US 2018/0191956.
In regard to claim 2, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, discloses the multi-camera control apparatus of claim 1.  The Mikes and Chaudhri references do not specifically disclose wherein the circuity is configured to receive at least one of a shutter speed setting, and an aperture setting for each of the first image pickup apparatus and the second image pickup apparatus.
Nomura, US 2018/0191956, discloses an imaging system with a plurality of cameras that form a composite image; wherein the processor has a correcting unit to correct the setting values in the camera such as ISO sensitivity and shutter speed (see para 32 and 65-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, and further in view of Nomura, US 2018/0191956, to have wherein the circuity is configured to receive at least one of a shutter speed setting, and an aperture setting for each of the first image pickup apparatus and the second image pickup apparatus, in order to perform image correction for higher quality images.
In regard to claim 3, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, and further in view of Nomura, US 2018/0191956, discloses the multi-camera control apparatus of claim 2.  The Nomura reference discloses wherein the 
In regard to claim 4, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, and further in view of Nomura, US 2018/0191956, discloses the multi-camera control apparatus of claim 2.  The Nomura reference discloses wherein the circuitry is configured to receive a first exposure value from the first image pickup apparatus, and a second exposure value from the second image pickup apparatus, and with respect to the second image pickup apparatus, determine the adjusted camera setting as a different camera setting than a received camera setting which results in at least one of a uniform aperture, and a uniform shutter speed (see par 65-71).
In regard to claim 13, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, and further in view of Nomura, US 2018/0191956, discloses the multi-camera control apparatus of claim 12.  The Chaudhri reference discloses wherein the receiving includes receiving at least one of a shutter speed setting, and an aperture setting for each of the first image pickup apparatus and the second image pickup apparatus (see para 15.
In regard to claim 14, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, and further in view of Nomura, US 2018/0191956, discloses the multi-camera control apparatus of claim 13.  The Nomura reference discloses wherein the circuitry is configured to identify the adjusted camera setting as at least one of an adjusted shutter speed setting, and an adjusted aperture setting (see para 70-71).
In regard to claim 15, Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, and further in view of Nomura, US 2018/0191956, discloses the multi-.
Claims 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikes US 2014/0375759, in view of Chaudhri et al., US 2008/0303922, as applied to claims 1 and 12 above, and further in view of Lu et al., US 2014/0327774.
In regard to claim 8, Mikes US 2014/0375759, discloses the multi-camera control apparatus of claim 1.  The Mikes reference does not specifically disclose wherein the circuity is included in a vehicle drive controller.
Lu et al., US 2014/0327774, discloses a multi camera system for a vehicle wherein the camera system circuitry is included in the vehicle drive system (see figure 5, abstract, and para 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the camera system of Mikes US 2014/0375759, in view of Lu et al., US 2014/0327774, to have the camera in the vehicle wherein the circuity is included in a vehicle drive controller, in order to provide vehicle parking assistance with the captured images.
In regard to claim 9, Mikes US 2014/0375759, discloses the multi-camera control apparatus of claim 1.  The Mikes reference does not specifically disclose the multi-
Lu et al., US 2014/0327774, discloses a multi camera system for a vehicle wherein the camera system circuitry is included in the vehicle security system (see figure 5, abstract, and para 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the camera system of Mikes US 2014/0375759, in view of Lu et al., US 2014/0327774, to have the camera in the vehicle wherein the circuity is contained in one of a medical device, a game device, a robot, and a security camera, in order to provide vehicle safety.
In regard to claim 18, Mikes US 2014/0375759, discloses the multi-camera control apparatus of claim 12.  The Mikes reference does not specifically disclose further comprising: controlling of vehicle driving operation using the composite image.
Lu et al., US 2014/0327774, discloses a multi camera system for a vehicle wherein the camera system circuitry is included in the vehicle drive system (see figure 5, abstract, and para 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the camera system of Mikes US 2014/0375759, in view of Lu et al., US 2014/0327774, to have the camera in the vehicle further comprising: controlling of vehicle driving operation using the composite image, in order to provide vehicle parking assistance with the captured images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs